Citation Nr: 9919905	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-37 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cancer of the 
bladder as secondary to exposure to radiation.  

2.  Entitlement to service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from February 1952 to 
January 1956 and from April 1956 to October 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from determinations of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The probative medical evidence does not show that 
transitional cell carcinoma of the bladder is causally 
related to the veteran's inservice radiation exposure.  

2.  The claim for service connection for tuberculosis is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Cancer of the bladder is not related to an injury or 
disease incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.311 (1998).

2.  The claim for service connection for tuberculosis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]." Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is "plausible" is 
required in order for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 504; Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For 
the purposes of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
generally presumed.  Arms v. West, 12 Vet. App. 188, 193 
(1999) (citing Robinette v. Brown, 8 Vet. App. 69, 75 
(1995)). 

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  See Block v. Brown, 7 Vet. 
App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).




The basic statutory provision and regulation concerning 
service connection state that service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Service connection for cancer of the bladder

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.309(d) (1998).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and postservice 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 
essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the appellant cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.

Analysis

Initially, the Board notes that the veteran has submitted a 
well grounded claim for service connection for bladder 
cancer.  38 U.S.C.A. § 5107(a).  Evidence of an inservice 
injury includes the testimony of the veteran at his 
April 1995 personal hearing regarding the maintenance of 
radar systems responsible for controlling missiles.  The 
service records contain a record of exposure to radar 
radiation (DD Form 1141).  



The record also contains evidence of a current disability.  A 
December 1991 VA inpatient treatment report shows a discharge 
diagnosis of transitional cell carcinoma of the bladder.  The 
Board notes that urinary bladder cancer is a "radiogenic 
disease" listed in the regulation.  See 38 C.F.R. 
§ 3.311(b)(2)(xiii).  The record reflects that an opinion of 
the VA Under Secretary of Health was obtained to ascertain 
whether the veteran's disease resulted from exposure to 
radiation, which provides a potential nexus between the 
bladder cancer and the radiation exposure.  Accordingly, the 
evidence of record establishes the three elements required 
for a well grounded claim for service connection. Caluza, 7 
Vet. App. at 506.

The Board also finds that VA has satisfied its duty to assist 
the veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The Board notes that 38 C.F.R. 
§ 3.311 requires certain development with respect to claims 
based upon a contention that a radiogenic disease is the 
result of exposure to ionizing radiation.  The record 
contains information regarding the veteran's radiation dose 
in the form of a report from the U.S. Army Ionizing Radiation 
Dosimetry Center as well as the veteran's DD Form 1141.  As 
noted above, the case has also been forwarded to the Under 
Secretary for Benefits for a medical opinion as to whether 
the veteran's cancer is due to his radiation exposure.  
38 C.F.R. § 3.311(b)(1).  In light of the foregoing, the 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107 as well as the development mandated by 38 C.F.R. 
§ 3.311.  See Ramey, 120 F.3d at 1244.

Initially, the Board notes that urinary bladder cancer is a 
disease listed in section (d)(2) with respect to the first 
method for establishing service connection for a diseases 
specific to radiation-exposed veterans.  38 C.F.R. 
§ 3.309(d).  However, the probative evidence of record does 
not show that the veteran is a "radiation-exposed veteran."  
See 38 C.F.R. § 3.309(d)(3).  



The term "radiation-exposed veteran" is defined in that 
portion of VA regulations as those veteran's who were onsite 
participants of a test involving the atmospheric detonation 
of a nuclear device; or a member of the occupation forces in 
Japan during World War II, or interned in Japan as a prisoner 
of war at that time.  Id.  Because the veteran does not meet 
the criteria of a "radiation-exposed veteran," the veteran's 
case turns on the second and third methods for establishing 
service connection.  

Following a review of the entire record, the Board is of the 
opinion that service connection for cancer of the bladder is 
not warranted pursuant to development of the claim under 
38 C.F.R. § 3.311.  The only competent medical evidence of 
record discussing the relationship between the veteran's 
radiation exposure and bladder cancer is against the claim.  
The June 1996 VA medical opinion of the Chief Public Health 
and Environmental Hazards Officer (hereinafter "Under 
Secretary of Health") concluded that it was unlikely that the 
veteran's bladder cancer could be attributed to exposure to 
ionizing radiation during service.  

The VA medical opinion shows that an exposure of 15.34 rads 
or less provides a 99 percent credibility that there is no 
reasonable possibility that bladder cancer is related to 
ionizing radiation exposure.  CIRRPC Science Panel Report No. 
6, at 29 (1988).  The veteran's DD Form 1141 shows that he 
received a dose of 14 millirem, that is 0.014 rem.  In 
addition, the U.S. Army Dosimetry Center report received in 
June 1993 shows that the veteran's lifetime whole body deep 
exposure dose was 0.003 rem.  These values with respect to 
the veteran's radiation exposure show that his exposure was 
well under the 15.34 rad value provided by the medical 
reference used by the Under Secretary for Health.  The second 
source referred to by the Under Secretary confirmed that the 
bladder is sensitive to radiation carcinogenesis but noted 
that most studies of occupational (low dose) exposure were 
negative for increased risk.  Mettler & Upton, Medical 
Effects of Ionizing Radiation 161 (2d ed. 1995). 

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  Combee, 34 F.3d at 1044.  As noted above, 
the only evidence rendering an opinion as to whether the 
veteran's inservice radiation exposure caused his bladder 
cancer is the June 1996 opinion of the VA Under Secretary of 
Health.  The record does not contain competent medical 
evidence of direct causation of the veteran's bladder cancer 
claimed to be the result of radiation exposure.  The Board 
notes that this issue involves medical causation for which 
competent medical or scientific evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

For these reasons and bases and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran's transitional cell carcinoma is 
related to his exposure to radiation due to radar repair 
during service.  Based upon a full review of the record, the 
Board finds that the evidence is not so evenly balanced as to 
require application of the benefit of the doubt in favor of 
the veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Service connection for tuberculosis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

Following a review of the evidence of record, the Board finds 
that the veteran's claim for service connection for 
tuberculosis is not well grounded.  With respect to the 
inservice injury or disease element, the Board notes that the 
veteran reported at his April 1995 personal hearing that he 
had a positive skin test for tuberculosis during service.  



The veteran also reported that he took medication for one 
year in light of the positive skin test.  The service medical 
records show that the tuberculin skin test performed in 
October 1970 revealed an induration of 10 millimeters.  The 
service medical records also contain an earlier report in 
March 1959 from the chest clinic.  The report shows an 
impression of a mass in the mediastinum.  The Board notes 
that the service medical records do not contain a diagnosis 
of tuberculosis.  

The Board, however, finds that the veteran's claim is not 
well grounded because the probative medical evidence does not 
show a current diagnosis of tuberculosis.  The Court stated 
in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  See also Brock v. Brown, 10 
Vet. App. 155, 164 (1997) (finding a claim not well grounded 
where the evidence of record including a statement of the 
veteran that he had been treated for the disorder did not 
show a current disability).

In this regard, the Board notes that a current disability 
cannot exist without some evidence of its existence in terms 
of current symptomatology.  Gilpin v. West, 155 F.3d 1353, 
1356 (Fed. Cir. 1998).  Postservice medical records from the 
U.S. Public Health Service Hospital show that the veteran was 
admitted for an asymptomatic lesion of the right lung in 
June 1976.  Following bronchoscopy and mediastinotomy, the 
diagnoses included coin lesion of the right lower lobe, 
etiology undetermined.  The inpatient report noted that the 
veteran was treated with INH (isoniazid) as prophylaxis for 
tuberculosis in 1970.  These records do not show a diagnosis 
of tuberculosis.  Accordingly, the postservice medical 
evidence does not well ground the veteran's claim in absence 
of medical evidence that he currently has tuberculosis.  See 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).


The issue of whether the veteran's coin lesion of the right 
lower lobe represents tuberculosis requires a medical 
diagnosis.  The Board notes that, generally speaking, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu, 2 Vet. App. at 494.  Neither is 
the Board competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the 
veteran's disorder represents tuberculosis.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In the absence of 
competent medical evidence establishing a current medical 
diagnosis of tuberculosis, the Board must deny the veteran's 
claim as not well grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim for service connection for tuberculosis.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board also notes that the United States Court of Appeals 
for the Federal Circuit (hereinafter, "the Court of Appeals") 
found that 38 U.S.C. § 5107(a) indicates that giving the 
benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a well 
grounded claim.  Epps, 126 F.3d at 1469 cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998).

In this regard, the Court of Appeals held that 38 U.S.C. 
§ 5107(a) requires a claimant to submit and establish a well 
grounded claim before VA is required to provide assistance to 
a claimant in developing facts underlying the claim.  Epps, 
126 F.3d at 1469.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
tuberculosis.

As the veteran's claim for service connection for 
tuberculosis is not well grounded, the doctrine of reasonable 
doubt is not applicable to his case.


ORDER

Entitlement to service connection for cancer of the bladder, 
as secondary to exposure to radiation is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for tuberculosis, the 
appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

